Exhibit 10.9

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of April 29,
2013, by and among Contango Oil & Gas Company, a Delaware corporation (the
“Corporation”), on the one hand, and OCM GW Holdings, LLC, a Delaware limited
liability company, and OCM Crimson Holdings, LLC, a Delaware limited liability
company (each, an “Investor” and together, “Investors”), on the other hand.

Reference is made to the Agreement and Plan of Merger, dated the date hereof, by
and among the Corporation, Contango Acquisition, Inc., a Delaware corporation
and wholly owned subsidiary of the Corporation, and Crimson Exploration Inc., a
Delaware corporation (as amended from time to time pursuant to its terms, the
“Merger Agreement”). Capitalized terms used and not defined herein shall have
the meanings ascribed to them in the Merger Agreement.

On the terms and subject to the conditions set forth in the Merger Agreement,
from and after the Effective Time, Investors shall be entitled to receive, upon
conversion of the shares of common stock, par value $0.001 per share, of Crimson
Exploration Inc. held by Investors as of immediately prior to the Effective
Time, shares of common stock, par value $0.04 per share, of the Corporation (the
“Corporation Common Stock”),

The Corporation and Investors desire to enter into this Agreement to provide for
certain registration rights with respect to the Corporation Common Stock and
other Registrable Securities as set forth herein.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

1. Effectiveness. Except as set forth below in this Section 1, this Agreement
shall become effective automatically without any action on any party’s part
upon, and only upon, the Effective Time (as defined in the Merger Agreement).
Neither this Agreement nor any of the obligations and rights specified herein
shall have any force or effect until the Effective Time (as defined in the
Merger Agreement); provided, however, that this Section 1 and Section 13 shall
become effective immediately upon execution and delivery hereof. In the event
that the Merger Agreement is terminated in accordance with its terms prior to
the Closing, this Agreement shall automatically, without any action on any
party’s part, be deemed terminated and shall have no further force or effect
whatsoever.

2. Shelf Registration.

(a) The Corporation shall prepare and, within 120 days after the Closing Date,
file with the Securities and Exchange Commission a registration statement
covering the resale and distribution of all of the Registrable Securities (the
“Shelf Registration Statement”). The Corporation shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to become effective
as soon as practicable (and in any event within 210 days after the Closing
Date), and, once effective, the Corporation shall cause the Shelf Registration
Statement to remain effective for a period ending on the earlier of (i) the date
on which all of the Registrable Securities have been sold and the distribution
contemplated thereby has been



--------------------------------------------------------------------------------

completed, and (ii) subject to Section 6, the date as of which the holder(s) of
the Registrable Securities have satisfied all holding periods that are or may
become applicable under, and are able to sell all of the Registrable Securities
within a 90-day period pursuant to, Rule 144 under the Securities Act (the
“Shelf Registration”). The Shelf Registration Statement pursuant to this
Section 2 shall to the extent possible under applicable law, be effected to
permit sales on a continuous basis pursuant to Rule 415 under the Securities
Act.

(b) Investors or the holders of a majority of the Registrable Securities may
notify the Corporation in writing that they intend to effect the sale of any
Registrable Securities held by such holders pursuant to an underwritten offering
pursuant to a then effective Shelf Registration Statement (a “Takedown”), so
long as the aggregate value of the Registrable Securities to be sold through
such Takedown equals at least $15,000,000; provided, however, that Investors or
the holders of a majority of the Registrable Securities may not request more
than three Takedowns; provided, further, that a request for a Takedown under
this Section 2(b) shall count as one of the permitted Takedown requests
hereunder only if the holders of Registrable Securities are able to register and
sell at least ninety percent (90%) of the Registrable Securities requested to be
included in such Takedown. With respect to any Takedown, Investors, if Investors
hold any Registrable Securities included in such offering, or otherwise the
holders of a majority of the Registrable Securities included in such offering,
shall have the right to select the investment banker(s) and managing
underwriter(s) to administer the offering, which investment banker(s) and/or
managing underwriter(s) shall be reasonably acceptable to the Corporation (not
to be unreasonably withheld).

(c) Obligations of Holders of Registrable Securities. Subject to the
Corporation’s obligations under Section 5(e), each holder of Registrable
Securities shall cease using any prospectus after receipt of written notice from
the Corporation of the happening of any event as a result of which such
prospectus contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made or is otherwise not legally available
to support sales of Registrable Securities.

3. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Corporation proposes to register any of its
equity securities (including any proposed registration of the Corporation’s
equity securities by any third party) under the Securities Act (other than
(i) pursuant to a Shelf Registration Statement on behalf of the holders of
Registrable Securities, which is addressed by Section 2, and (ii) in connection
with registrations on Form S-4, S-8 or any successor forms) and the registration
form to be used may be used for the registration of Registrable Securities
(each, a “Piggyback Registration”), the Corporation shall give prompt written
notice (and in any event within five business days after its receipt of notice
of any exercise of demand registration rights) to all holders of Registrable
Securities of its intention to effect such a registration and shall include in
such registration all Registrable Securities with respect to which the
Corporation has received written requests for inclusion therein within 15 days
after the receipt of the Corporation’s notice.

 

2



--------------------------------------------------------------------------------

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Corporation, and the managing
underwriters advise the Corporation in writing that, in their opinion, the
number of securities requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Corporation, then the Corporation shall include in such
registration, (i) first, the securities the Corporation proposes to sell that,
in the opinion of such underwriters, can be sold in an orderly manner within the
price range of such offering, (ii) second, the Registrable Securities requested
to be included in such registration that, in the opinion of such underwriters,
can be sold in an orderly manner within the price range of such offering (if
any), pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder, and (iii) third, the other
securities requested to be included in such registration that, in the opinion of
such underwriters, can be sold in an orderly manner within the price range of
such offering (if any).

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Corporation’s
securities other than holders of Registrable Securities, and the managing
underwriters advise the Corporation in writing that, in their opinion, the
number of securities requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the holders of a majority of the Registrable Securities to
be included in such registration, then the Corporation shall include in such
registration, (i) first, the securities requested to be included therein by the
holders requesting such registration and the Registrable Securities requested to
be included in such registration, in each case that, in the opinion of such
underwriters, can be sold in an orderly manner within the price range of such
offering (if any), pro rata among the holders of such securities and the holders
of such Registrable Securities on the basis of the number of shares of Common
Stock owned by each such holder, and (ii) second, the other securities requested
to be included in such registration that, in the opinion of such underwriters,
can be sold in an orderly manner within the price range of such offering (if
any).

4. Lockup Agreements.

(a) If the Corporation shall file a registration statement with respect to any
underwritten primary offering of securities initiated by the Corporation (other
than a registration statement on Form S-4 or S-8 or any successor form for
securities to be offered solely in a transaction of a type referred to in Rule
145 under the Securities Act or to employees of the Corporation pursuant to
employee benefit plans or dividend reinvestment plans) and the underwriter(s)
managing such registration determines that a public sale or distribution of
Common Stock could materially adversely impact such offering, and such
underwriter(s) and the Corporation so notifies the holders of Registrable
Securities, then Investors, for so long as they, collectively, own five percent
(5%) or more of the outstanding Common Stock, shall not effect any public sale
or distribution of Registrable Securities (except as part of such registration)
during the seven (7) days prior to the execution and delivery of the
underwriting agreement for such registration and until the earlier of (i) the
abandonment of such offering, and (ii) ninety (90) days after such execution and
delivery. Notwithstanding anything in this Section 4(a) to the contrary, each
Investor shall be deemed released from any restriction contained in this
Section 4(a) in connection with any offering of securities when any other holder
of Common Stock who may be contractually restricted by the Corporation or the
underwriter(s) from public sale or distribution of Common Stock is released from
such restriction.

 

3



--------------------------------------------------------------------------------

(b) The Corporation, if reasonably requested by the underwriters managing a
Takedown, shall not effect any public sale or distribution of its equity
securities, or any securities, options or rights convertible into or
exchangeable or exercisable for such equity securities, during the seven
(7) days prior to and during the 90-day period beginning on the date of
execution and delivery of the underwriting agreement for any Takedown (except as
part of such Takedown or pursuant to registrations on Form S-4 or Form S-8 or
any successor form).

5. Registration Procedures. With respect to the Corporation’s obligations with
respect to the Shelf Registration (and any Takedown pursuant thereto) and
otherwise whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement, the Corporation
shall use reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Corporation shall as expeditiously
as possible:

(a) (i) in the case of the Shelf Registration, within the time period set forth
in Section 2(a), and (ii) in the case of a Piggyback Registration, within 90
days after the end of the period within which requests for registration may be
given to the Corporation, prepare and file with the Securities and Exchange
Commission a registration statement with respect to such Registrable Securities
and use commercially reasonable efforts to cause such registration statement to
become effective as soon as practicable (and in any event within 180 days) after
filing, in each case in accordance with the Securities Act and all applicable
rules and regulations promulgated thereunder; provided, that at least five
(5) days before filing a registration statement or prospectus or any amendments
or supplements thereto (including with respect to a Takedown), the Corporation
shall furnish to the counsel selected by Investors, if Investors hold any
Registrable Securities covered by such registration statement, or otherwise by
the holders of a majority of the Registrable Securities covered by such
registration statement, copies of all such documents proposed to be filed, and
provide such counsel the opportunity to object to any information pertaining to
Investors and its plan of distribution that is contained therein and make the
corrections reasonably requested by such counsel selected by Investors with
respect to such information prior to filing such documents;

(b) notify in writing each holder of Registrable Securities when the
registration statement, the prospectus or any prospectus supplement related to
such registration statement or any post-effective amendment to such registration
statement has been filed, and with respect to such registration statement or any
post-effective amendment to such registration statement, when the same has
become effective, and prepare and file with the Securities and Exchange
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective for a period of not less than 180 days (in the
case of a Piggyback Registration) or such period as required by Section 2 (in
the case of a Shelf Registration), and as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement;

 

4



--------------------------------------------------------------------------------

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus), each Free Writing Prospectus and such other documents as such
seller may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such seller;

(d) if applicable, use commercially reasonable efforts to register or qualify
such Registrable Securities under such other securities or “blue sky” laws of
such jurisdictions as any seller reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller of Registrable Securities to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller of Registrable
Securities (provided, that the Corporation shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 5(d), (ii) subject itself to taxation
in any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction), and notify in writing each holder of Registrable Securities
of the receipt by the Corporation of any notification with respect to the
suspension of the registration or qualification of any Registrable Securities
under any such securities or “blue sky” laws of any jurisdiction or the
initiation or threat of any proceeding for such purpose;

(e) promptly notify in writing each seller of such Registrable Securities, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement (i) contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made
or (ii) is otherwise not legally available to support sales of Registrable
Securities. Following the provision of such notice, the Corporation shall, as
promptly as practicable, supplement or amend such prospectus so that such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in light
of the circumstances then existing, and shall furnish to each seller of such
Registrable Securities a reasonable number of copies of such supplement or
amendment;

(f) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Corporation are then listed;

(g) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(h) if reasonably requested by the underwriters managing the Takedown, use
commercially reasonable efforts to make available for inspection by any
underwriter participating in such Takedown, and any attorney, accountant, or
other agent retained by any such underwriter, financial and other records,
pertinent corporate documents and properties of the Corporation, and cause the
Corporation’s officers, directors, employees, and independent accountants to
supply information reasonably requested by any such underwriter, attorney,
accountant, or agent in connection with such registration statement and, at the
request of any participating underwriter, use commercially reasonable efforts to
cause such officers or directors to participate in presentations to prospective
purchasers;

 

5



--------------------------------------------------------------------------------

(i) otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the Securities and Exchange Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(j) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any equity securities
included in such registration statement for sale in any jurisdiction, the
Corporation shall notify in writing each holder of Registrable Securities
thereof and shall use reasonable best efforts to obtain the withdrawal of such
order as promptly as practicable;

(k) use commercially reasonable efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

(l) obtain one or more “cold comfort letters”, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting agreement
and addressed to the underwriters), from the Corporation’s independent public
accountants in customary form and covering such matters of the type customarily
covered by such letters as the holders of a majority of the Registrable
Securities being sold in such registered offering reasonably request;

(m) provide a legal opinion of the Corporation’s outside counsel, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, dated the date of the closing under the
underwriting agreement and addressed to the underwriters), with respect to the
registration statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions of such nature;

(n) reasonably cooperate with each holder of Registrable Securities covered by
the applicable registration statement and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold, which certificates will not bear any
restrictive legends and will be in a form eligible for deposit with the transfer
agent for the Common Stock, and enable such certificates to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least two Business Days prior to any sale of
Registrable Securities;

(o) use commercially reasonable efforts to provide a CUSIP number for the
Registrable Securities, not later than the effective date of such registration;
and

(p) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take such other actions as are reasonably
requested by the holders of a majority of the Registrable Securities being sold
or the underwriters, if any, in order to expedite or facilitate the disposition
of Registrable Securities (including participation in “road shows,” investor
presentations and marketing events, and effecting a share split or a combination
of shares).

 

6



--------------------------------------------------------------------------------

6. Reports. The Corporation covenants that it will file the reports required to
be filed by it under the Securities Act and the Securities Exchange Act and the
rules and regulations adopted by the Securities and Exchange Commission
thereunder, and it will take such further action as any Investor may reasonably
request from time to time to make available adequate current public information
satisfying the requirements of Rule 144(c) under the Securities Act, to the
extent required to enable such Investor to sell Registrable Securities pursuant
to Rule 144 under the Securities Act. The Corporation agrees that in no event
shall its obligations under Section 2 to cause the Shelf Registration Statement
to remain effective cease, nor shall any securities cease to constitute
Registrable Securities, in any case as a result of any breach by the Corporation
of this Section 6 or of any failure by the Corporation to make available
adequate current public information satisfying the requirements of Rule 144(c)
under the Securities Act.

7. Registration Expenses. All expenses incident to the Corporation’s performance
of or compliance with this Agreement, including all customary registration and
filing fees, fees and expenses of compliance with securities or “blue sky” laws,
printing expenses, travel expenses, filing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Corporation, and fees and disbursements of the independent
certified public accountants of the Corporation and other Persons retained by
the Corporation (all such expenses being herein called “Registration Expenses”),
shall be borne by the Corporation, and the Corporation shall pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance, the expenses and fees
for listing the securities to be registered on each securities exchange on which
similar securities issued by the Corporation are then listed, and the reasonable
fees and disbursements of one counsel (and any appropriate local counsel) chosen
by Investors, if Investors hold any Registrable Securities included in such
registration, or otherwise by the holders of a majority of the Registrable
Securities (“Stockholder Legal Fees”); provided, however, that the Corporation
shall not be required to pay Stockholder Legal Fees in excess of $50,000 per
Takedown or Piggyback Registration. Each holder of Registrable Securities shall
pay any underwriting fees, discounts and selling commissions (and similar fees
or arrangements associated with) and transfer taxes allocable to the sale by
such holder of any such Registrable Securities.

8. Indemnification.

(a) The Corporation agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, its officers,
directors, advisors, agents, and employees, and each Person who controls such
holder (within the meaning of the Securities Act) against all losses, claims,
damages, liabilities, and expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof), whether joint and several or several,
together with reasonable costs and expenses (including reasonable attorney’s
fees) to which any such indemnified party may become subject under the
Securities Act or otherwise (collectively, “Losses”) caused by, resulting from,
arising out of, based upon, or relating to (i)

 

7



--------------------------------------------------------------------------------

any untrue or alleged untrue statement of material fact contained in (A) any
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto or (B) any application or other document or
communication (in this Section 8, each, an “application”) executed by or on
behalf of the Corporation or based upon written information furnished by or on
behalf of the Corporation filed in any jurisdiction in order to qualify any
securities covered by such registration under the “blue sky” or securities laws
thereof, (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any violation by the Corporation of any rule or regulation promulgated
pursuant to any federal, state or common law rule or regulation including the
Securities Act, applicable to the Corporation and relating to action or inaction
required of the Corporation in connection with any such registration hereunder,
and the Corporation will reimburse such holder and each such director, officer,
and controlling Person for any legal or any other expenses incurred by them in
connection with investigating or defending any such Losses; provided, that the
Corporation shall not be liable in any such case to the extent that any such
Losses result from, arise out of, are based upon, or relate to an untrue
statement or omission, made in such registration statement, any such prospectus,
or preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Corporation by such holder expressly
for use therein or by such holder’s failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto
after the Corporation has furnished such holder with a sufficient number of
copies of the same. In connection with an underwritten offering, the Corporation
shall indemnify such underwriters, their officers and directors, and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder will furnish to the
Corporation in writing such information and affidavits as the Corporation
reasonably requests for use in connection with any such registration statement
or prospectus and, to the fullest extent permitted by law, shall indemnify and
hold harmless the other holders of Registrable Securities and the Corporation,
and their respective officers, directors, agents, and employees, and each other
Person who controls the Corporation (within the meaning of the Securities Act)
against any Losses caused by, resulting from, arising out of, based upon, or
relating to (i) any violation by such holder of any rule or regulation
promulgated pursuant to any federal, state or common law rule or regulation
including the Securities Act, applicable to such holder and relating to action
or inaction required of such holder in connection with any such registration
hereunder, (ii) any untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto or in any application, or (iii) any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in each case, in reliance upon and in conformity with written
information prepared and furnished to the Corporation by such holder expressly
for use therein, and such holder will reimburse the Corporation and each such
other indemnified party for any legal or any other expenses incurred by them in
connection with investigating or defending any such Losses; provided, that the
obligation to indemnify will be individual, not joint and several, for each
holder and shall be limited to the net amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.

 

8



--------------------------------------------------------------------------------

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided, that the failure to give prompt notice shall
not impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
then the indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld). An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim will not be obligated to pay
the fees and expenses of more than one counsel (and any appropriate local
counsel) for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.

(d) The indemnification provided for under this Agreement shall be in addition
to any other rights to indemnification or contribution which any indemnified
party may have pursuant to law or contract, and will remain in full force and
effect regardless of any investigation made or omitted by or on behalf of the
indemnified party or any officer, director, or controlling Person of such
indemnified party and shall survive the transfer of securities.

(e) If the indemnification provided for in this Section 8 is unavailable to or
is insufficient to hold harmless an indemnified party under the provisions above
in respect to any Losses referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
fault of the Corporation on the one hand and the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other hand or (ii) if the allocation provided by clause (i) of this
Section 8(e) is not permitted by applicable law, then in such proportion as is
appropriate to reflect not only the relative fault referred to in clause (i) of
this Section 8(e) but also the relative benefit of the Corporation on the one
hand and of the sellers of Registrable Securities and any other sellers
participating in the registration statement on the other in connection with the
statement or omissions which resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the
Corporation on the one hand and the sellers of Registrable Securities and any
other sellers participating in the registration statement on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) to the Corporation bear to the total net proceeds
from the offering (before deducting expenses) to the sellers of Registrable
Securities and any other sellers participating in the registration statement.
The relative fault of the Corporation on the one hand and of the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other shall be determined by reference to, among other things,
whether the untrue statement or alleged omission to state a material fact
relates to information supplied by the Corporation or by the sellers of
Registrable Securities or other sellers participating in the registration
statement and the parties’ relative intent, knowledge, access to information,
and opportunity to correct or prevent such statement or omission.

 

9



--------------------------------------------------------------------------------

(f) The Corporation and the sellers of Registrable Securities agree that it
would not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the sellers of Registrable Securities
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in Section 8(e) above. The amount paid or payable by an indemnified party as
a result of the Losses referred to in Section 8(e) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, no seller of Registrable Securities shall be required to contribute
pursuant to this Section 8 any amount in excess of the sum of (i) any amounts
paid pursuant to Section 8(b) above and (ii) the net proceeds received by such
seller from the sale of Registrable Securities covered by the registration
statement filed pursuant hereto. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

9. Participation in Underwritten Registrations.

(a) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell such Person’s securities on the basis provided in
any underwriting arrangements approved by the Person or Persons entitled
hereunder to approve such arrangements (including pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s),
provided, that no holder of Registrable Securities will be required to sell more
than the number of Registrable Securities that such holder has requested the
Corporation to include in any registration) and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements, and
other documents reasonably required under the terms of such underwriting
arrangements; provided, that no holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Corporation or the underwriters (other than representations
and warranties regarding the identity of such holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by law) or to undertake any
indemnification obligations to the Corporation or the underwriters with respect
thereto, except as otherwise provided in Section 8 or otherwise with respect to
such representations and warranties given by such holder of Registrable
Securities.

(b) Each Person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Corporation of the happening of any event of
the kind described in Section 5(e) above, such Person will immediately
discontinue the disposition of its Registrable Securities pursuant to the
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(e). In the event
the Corporation shall give any such notice, the applicable time period mentioned
in Section 5(b) during which a Registration Statement is to remain effective
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to this Section 9(b) to and including
the date when each seller of a Registrable Security covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 5(e).

 

10



--------------------------------------------------------------------------------

10. Additional Securityholders. In connection with the issuance of any
additional equity securities of the Corporation to any Person, the Corporation
may, with the consent of Investors, for so long as Investors hold any
Registrable Securities, and thereafter, with the consent of the holders of a
majority of the Registrable Securities permit such Person to become a party to
this Agreement and succeed to all of the rights and obligations of a holder of
Registrable Securities under this Agreement by obtaining an executed counterpart
signature page to this Agreement, and, upon such execution, such Person shall
for all purposes be a holder of Registrable Securities and party to this
Agreement.

11. Subsidiary Public Offering. If, after an initial public offering of the
equity securities of a Subsidiary of the Corporation, the Corporation
distributes securities of such Subsidiary to stockholders of the Corporation,
then the rights and obligations of the Corporation pursuant to this Agreement
shall apply, mutatis mutandis, to such Subsidiary, and the Corporation shall
cause such Subsidiary to comply with such Subsidiary’s obligations under this
Agreement.

12. Definitions.

(a) “Common Stock” means, collectively, (i) the Corporation Common Stock and any
other class or series of authorized capital stock of the Corporation that is not
limited to a fixed sum or percentage of par or stated value in respect of the
rights of the holders thereof to participate in dividends or in the distribution
of assets upon any liquidation, dissolution or winding up of the Corporation,
and (ii) any common stock of a Subsidiary of the Corporation distributed by the
Corporation to its stockholders.

(b) “Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405 of the Securities Act.

(c) “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, an investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

(d) “Registrable Securities” means (i) the Corporation Common Stock issued to
Investors pursuant to the Merger Agreement, and any shares of Common Stock
issued or distributed in respect thereof, (ii) common equity securities of the
Corporation or a Subsidiary of the Corporation issued or issuable with respect
to the securities referred to in clause (i) of this definition by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization, and (iii) other
Common Stock held by Persons holding securities described in clause (i) of this
definition. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities (x) when they have been distributed to the
public pursuant to an offering registered under the Securities Act or sold to
the public through a broker, dealer or market maker pursuant to the provisions
of Rule 144

 

11



--------------------------------------------------------------------------------

under the Securities Act (or any similar rule then in force), (y) when they have
been repurchased by the Corporation, or (z) subject to Section 6, with respect
to any particular holder of Registrable Securities, when such holder has
satisfied all holding periods that are or may become applicable under Rule 144
under the Securities Act and all of the Registrable Securities held by such
holder may be sold by such holder within a 90-day period pursuant to Rule 144
under the Securities Act. For purposes of this Agreement, a Person shall be
deemed to be a holder of Registrable Securities whenever such Person has the
right to acquire such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected.

(e) “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal law then in force, together with all rules and regulations
promulgated thereunder.

(f) “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

(g) “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Corporation.

13. Miscellaneous.

(a) No Violative Agreements; Entire Agreement. The Corporation will not
hereafter enter into any agreement with respect to its securities that violates
the rights granted to the holders of Registrable Securities in this Agreement.
This Agreement, those documents expressly referred to herein and other documents
of even date herewith embody the complete agreement and understanding among the
parties hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, that may have
related to the subject matter hereof in any way.

 

12



--------------------------------------------------------------------------------

(b) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically, to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party hereto may in its sole discretion apply to any
court of law or equity of competent jurisdiction (without posting any bond or
other security) for specific performance and for other injunctive relief in
order to enforce or prevent violation of the provisions of this Agreement.
Nothing contained in this Agreement shall be construed to confer upon any Person
who is not a signatory hereto any rights or benefits, whether as a third-party
beneficiary or otherwise.

(c) Amendments and Waivers. Any provision of this Agreement may be amended or
modified if, but only if, such amendment or modification is in writing and is
approved in writing by the Corporation and the holders of a majority of the
Registrable Securities; provided, that no such amendment or modification shall
alter or modify any rights specifically granted to Investors herein without
Investors’ prior written consent. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

(d) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (and the Persons
entitled to indemnification pursuant to Section 8); provided, however, that the
provisions of this Agreement which are for the benefit of purchasers or holders
of Registrable Securities shall not be assignable to any subsequent holder of
Registrable Securities without the prior written consent of the Corporation;
provided, further, that, except in connection with an assignment of all or
substantially all of the business and assets of the Corporation (whether by
merger, consolidation or otherwise), which shall not require any consent
hereunder, this Agreement shall not be assignable by the Corporation without the
prior written consent of Investors, for so long as Investors hold any
Registrable Securities, and thereafter, the prior written consent of the holders
of a majority of the Registrable Securities.

(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(f) Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

 

13



--------------------------------------------------------------------------------

(g) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine, or neuter
forms, and the singular form of nouns, pronouns, and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be, in each case, by way of example and without limitation. The use of the words
“or,” “either,” and “any” shall not be exclusive. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof.

(h) Governing Law. The Delaware General Corporation Law shall govern all issues
and questions concerning the relative rights of the Corporation and its
securityholders. All other issues and questions concerning the construction,
validity, interpretation, and enforcement of this Agreement and any exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(i) Jurisdiction; Venue; Service of Process. Each party hereto agrees that it
may bring any action between the parties hereto arising out of or related to
this Agreement in the Court of Chancery of the State of Delaware (the “Court of
Chancery”) or, to the extent the Court of Chancery does not have subject matter
jurisdiction, the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts (the
“Delaware Federal Court”) or, to the extent neither the Court of Chancery nor
the Delaware Federal Court has subject matter jurisdiction, the Superior Court
of the State of Delaware (collectively, the “Chosen Courts”), and, solely with
respect to any such action (i) irrevocably submits to the non-exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any party
hereto and (iv) agrees that service of process upon such party in any such
action shall be effective if notice is given in accordance with Section 13(k).

(j) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES HERETO WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES HERETO DESIRE
THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THIS AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(k) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally to
the recipient, (ii) sent to the recipient by reputable express courier service
(charges prepaid), (iii) mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iv) telecopied to the
recipient

 

14



--------------------------------------------------------------------------------

(with hard copy sent to the recipient by reputable overnight courier service
(charges prepaid) that same day) if telecopied before 5:00 p.m. local time of
the recipient on a business day, and otherwise on the next business day. Such
notices, demands and other communications shall be sent to Investors at the
addresses indicated on the Schedule of Holders and to the Corporation at the
address of its corporate headquarters or to such other address or to the
attention of such other Person as the recipient party has specified by prior
written notice to the sending party.

(l) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

(m) No Third-Party Beneficiaries. Except for the Persons entitled to
indemnification pursuant to Section 8, each of which is an express third party
beneficiary hereof, no term or provision of this Agreement is intended to be, or
shall be, for the benefit of any Person not a party hereto, and no such other
Person shall have any right or cause of action hereunder.

(n) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic,
photostatic, facsimile, portable document format (.pdf), or similar reproduction
of such signed writing using a facsimile machine or electronic mail shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties hereto. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic mail to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or electronic mail as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

(o) Term; Termination. The obligations of the Corporation (other than any
obligations of the Corporation under Section 7 and Section 8 (and as applicable,
Section 12) to any other party hereto shall cease with respect to such other
party at such time as such other party no longer holds any Registrable
Securities. This Agreement shall terminate at such time when no party hereto
(other than the Corporation) holds any Registrable Securities; provided that
Section 7, Section 8 and Section 13 (and as applicable, Section 12) shall
survive any such termination.

*      *      *      *       *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

CONTANGO OIL & GAS COMPANY By:   /s/ Joseph J. Romano   Name: Joseph J. Romano  
Title: President and Chief Executive Officer

[Signature Pages – Contango Registration Rights Agreement]



--------------------------------------------------------------------------------

OCM GW HOLDINGS, LLC By:   OCM Principal Opportunities Fund III, L.P. Its:  
Managing Member By:   OCM Principal Opportunities Fund III GP, L.P. Its:  
General Partner By:   Oaktree Fund GP I, L.P. Its:   General Partner By:   /s/
Richard J. Goldstein   Name: Richard J. Goldstein   Title: Authorized Signatory
By:   /s/ Adam C. Pierce   Name: Adam C. Pierce   Title: Authorized Signatory
OCM CRIMSON HOLDINGS, LLC By:   OCM Principal Opportunities Fund IV, L.P. Its:  
General Partner By:   OCM Principal Opportunities Fund IV GP, LP Its:   General
Partner By:   OCM Principal Opportunities Fund IV GP Ltd. Its:   General Partner
By:   Oaktree Capital Management, L.P. Its:   Director By:   /s/ Richard J.
Goldstein   Name: Richard J. Goldstein   Title: Authorized Signatory By:   /s/
Adam C. Pierce   Name: Adam C. Pierce   Title: Authorized Signatory

[Signature Pages – Contango Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF HOLDERS

Investors

OCM GW Holdings, LLC

OCM Crimson Holdings, LLC

c/o Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Facsimile: (213) 830-6300

Attention: Adam Pierce

with a copy (which shall not constitute notice), to:

Kirkland & Ellis LLP

300 North LaSalle Drive

Chicago, Illinois 60654

Facsimile: (312) 862-2200

Attention: Christopher J. Greeno, P.C.

Facsimile: (213) 808-8145

Attention: Hamed Meshki